
	
		II
		112th CONGRESS
		1st Session
		S. 454
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles XVIII and XIX of the Social
		  Security Act to prevent fraud, waste, and abuse under Medicare, Medicaid, and
		  CHIP, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Strengthening Program Integrity and
			 Accountability in Health Care Act of 2011.
			(b)Table of contentsThe table of contents of this title is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Enhanced Medicare and Medicaid program integrity
				provisions.
					Sec. 3. Requirements for the transmission of management
				implication reports by the HHS OIG.
					Sec. 4. Medical ID theft information sharing program and
				clearinghouse.
					Sec. 5. Permissive exclusion from Federal health care programs
				expanded to individuals and entities affiliated with sanctioned
				entities.
					Sec. 6. Public availability of Medicare claims
				data.
					Sec. 7. Medicaid exclusion from participation relating to
				certain ownership, control, and management affiliations.
					Sec. 8. Payment for illegal unapproved drugs.
					Sec. 9. Requiring individuals or entities that participate in
				or conduct activities under Federal health care programs to comply with certain
				Congressional requests.
				
			2.Enhanced Medicare and Medicaid program
			 integrity provisions
			(a)Mandatory suspension of Medicare and
			 Medicaid payments pending investigation of credible allegations of
			 fraudSection 1862(o)(1) of
			 the Social Security Act (42 U.S.C. 1395y(o)(1)) is amended by striking
			 may and inserting shall.
			(b)Extension of number of days in which
			 medicare claims are required To be paid in order To prevent or combat fraud,
			 waste, or abuse
				(1)Part A claimsSection 1816(c)(2) of the Social Security
			 Act (42 U.S.C. 1395h(c)(2)) is amended—
					(A)in subparagraph (B)(ii)(V), by striking
			 with respect and inserting subject to subparagraph (D),
			 with respect; and
					(B)by adding at the end the following new
			 subparagraph:
						
							(D)(i)Upon a determination by the Secretary that
				there is a likelihood of fraud, waste, or abuse involving a particular category
				of providers of services or suppliers, categories of providers of services or
				suppliers in a certain geographic area, or individual providers of services or
				suppliers, the Secretary shall extend the number of calendar days described in
				subparagraph (B)(ii)(V) to—
									(I)up to 365 calendar days with respect to
				claims submitted by—
										(aa)categories of providers of services or
				suppliers; or
										(bb)categories of providers of services or
				suppliers in a certain geographic area; or
										(II)such time that the Secretary determines is
				necessary to ensure that the claims with respect to individual providers of
				services or suppliers are clean claims.
									(ii)During the extended period of time under
				subclauses (I) and (II) of clause (ii), the Secretary shall engage in
				heightened scrutiny of claims, such as prepayment review and other methods the
				Secretary determines to be appropriate.
								(iii)Not later than 90 days after the date of
				enactment of this subparagraph and not less than annually thereafter, the
				Inspector General of the Department of Health and Human Services shall submit
				to the Secretary a report containing recommendations with respect to the
				application of this subparagraph and section 1842(c)(2)(D). Not later than 60
				days after receiving such a report, the Secretary shall submit to the Inspector
				General a written response to the recommendations contained in the
				report.
								(iv)There shall be no administrative or
				judicial review under section 1869, section 1878, or otherwise of the
				implementation of this subparagraph by the
				Secretary.
								.
					(2)Part B claimsSection 1842(c)(2) of the Social Security
			 Act (42 U.S.C. 1395u(c)(2)) is amended—
					(A)in subparagraph (B)(ii)(V), by striking
			 with respect and inserting subject to subparagraph (D),
			 with respect; and
					(B)by adding at the end the following new
			 subparagraph:
						
							(D)(i)Upon a determination by the Secretary that
				there is a likelihood of fraud, waste, or abuse involving a particular category
				of providers of services or suppliers, categories of providers of services or
				suppliers in a certain geographic area, or individual providers of services or
				suppliers, the Secretary shall extend the number of calendar days described in
				subparagraph (B)(ii)(V) to—
									(I)up to 365 calendar days with respect to
				claims submitted by—
										(aa)categories of providers of services or
				suppliers; or
										(bb)categories of providers of services or
				suppliers in a certain geographic area; or
										(II)such time that the Secretary determines is
				necessary to ensure that the claims with respect to individual providers of
				services or suppliers are clean claims.
									(ii)During the extended period of time under
				subclauses (I) and (II) of clause (ii), the Secretary shall engage in
				heightened scrutiny of claims, such as prepayment review and other methods the
				Secretary determines to be appropriate.
								(iii)There shall be no administrative or
				judicial review under section 1869, section 1878, or otherwise of the
				implementation of this subparagraph by the
				Secretary.
								.
					(3)Effective date
					(A)In generalThe amendments made by this subsection
			 shall take effect on the date that is 6 months after the date of the enactment
			 of this Act.
					(B)Expediting implementationThe Secretary shall promulgate regulations
			 to carry out the amendments made by this subsection which may be effective and
			 final immediately on an interim basis as of the date of publication of the
			 interim final regulation. If the Secretary provides for an interim final
			 regulation, the Secretary shall provide for a period of public comment on such
			 regulation after the date of publication. The Secretary may change or revise
			 such regulation after completion of the period of public comment.
					3.Requirements for the transmission of
			 management implication reports by the HHS OIGSection 1128J of the Social Security Act (42
			 U.S.C. 1320a–7k) is amended by adding at the end the following new
			 subsection:
			
				(f)Transmission of management implication
				reports by the HHS OIG
					(1)Congressional notificationNot later than 30 days after the
				transmission by the Inspector General of the Department of Health and Human
				Services to another agency of the Department of Health and Human Services of a
				management implication report, the Inspector General shall notify the relevant
				committees of Congress of such transmission.
					(2)Secretarial responseThe Secretary shall respond to a management
				implication report transmitted under paragraph (1) not later than 90 days after
				such transmission.
					(3)Relevant committees of congress
				definedIn this subsection,
				the term relevant committees of Congress means the Committees on
				Ways and Means and Energy and Commerce of the House of Representatives and the
				Committee on Finance of the
				Senate.
					.
		4.Medical ID theft information sharing
			 program and clearinghouse
			(a)EstablishmentNot later than 24 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services (in this
			 section referred to as the Secretary), acting through the
			 Administrator of the Centers for Medicare & Medicaid Services and in
			 coordination with the Chairman of the Federal Trade Commission, shall establish
			 an information sharing program regarding beneficiary medical ID theft under the
			 programs under titles XVIII, XIX, and XXI of the Social Security Act (in this
			 section referred to as the program).
			(b)Contents of programThe program shall include—
				(1)the establishment of methods to identify
			 and detect relevant warning signs of medical ID theft;
				(2)the establishment of appropriate responses
			 to such warning signs that would mitigate and prevent beneficiary medical ID
			 theft; and
				(3)the development of a detailed plan to
			 update the program as appropriate, taking into consideration such warning signs
			 and appropriate responses.
				(c)Establishment of
			 clearinghouseThe Secretary,
			 in coordination with the Chairman of the Federal Trade Commission, shall
			 establish a clearinghouse at the Centers for Medicare & Medicaid Services
			 that collects reports of ID theft against beneficiaries under the programs
			 under titles XVIII, XIX, and XXI of the Social Security Act from the Federal
			 Trade Commission and other sources determined appropriate by the Secretary.
			 Such clearinghouse shall be used to fight medical ID theft against
			 beneficiaries and to prevent the improper payment of claims under such
			 programs.
			5.Permissive
			 exclusion from Federal health care programs expanded to individuals and
			 entities affiliated with sanctioned entitiesSection 1128(b)(15) of the Social Security
			 Act (42 U.S.C. 1320a–7(b)(15)) is amended to read as follows:
			
				(15)Individuals or
				entities affiliated with a sanctioned entity(A)Any of the
				following:
						(i)Any individual who—
							(I)is a person with an ownership or control
				interest (as defined in section 1124(a)(3)) in a sanctioned entity or an
				affiliated entity of such sanctioned entity (or was a person with such an
				interest at the time of any of the conduct that formed a basis for the
				conviction or exclusion described in subparagraph (B)); and
							(II)knows or should know (as defined in
				section 1128A(i)(7)) (or knew or should have known) of such conduct.
							(ii)Any individual who is an officer
				or managing employee (as defined in section 1126(b)) of a sanctioned entity or
				affiliated entity of such sanctioned entity (or was such an officer or managing
				employee at the time of any of the conduct that formed a basis for the
				conviction or exclusion described in subparagraph (B)).
						(iii)Any affiliated entity of a
				sanctioned entity.
						(B)For purposes of this paragraph, the
				term sanctioned entity means an entity—
						(i)that has been convicted of any
				offense described in subsection (a) or in paragraph (1), (2), or (3) of this
				subsection; or
						(ii)that has been excluded from
				participation under a program under title XVIII or under a State health care
				program.
						(C)(i)For purposes of this paragraph, the term
				affiliated entity means, with respect to a sanctioned
				entity—
							(I)an entity affiliated with such
				sanctioned entity; and
							(II)an entity that was so affiliated
				at the time of any of the conduct that formed the basis for the conviction or
				exclusion described in subparagraph (B).
							(ii)For purposes of clause (i), an
				entity shall be treated as affiliated with another entity if—
							(I)one
				of the entities is a person with an ownership or control interest (as defined
				in section 1124(a)(3)) in the other entity (or had such an interest at the time
				of any of the conduct that formed a basis for the conviction or exclusion
				described in subparagraph (B));
							(II)there is a person with an ownership or
				control interest (as defined in section 1124(a)(3)) in both entities (or had
				such an interest at the time of any of the conduct that formed a basis for the
				conviction or exclusion described in subparagraph (B)); or
							(III)there is a person who is an officer or
				managing employee (as defined in section 1126(b)) of both entities (or was such
				an officer or managing employee at the time of any of the conduct that formed a
				basis for the conviction or exclusion described in subparagraph
				(B)).
							.
		6.Public
			 availability of Medicare claims dataSection 1128J of the Social Security Act (42
			 U.S.C. 1320a–7k), as amended by section 3, is amended by adding at the end the
			 following new subsection:
			
				(g)Public
				availability of medicare claims data
					(1)In
				generalThe Secretary shall, to the extent consistent with
				applicable information, privacy, security, and disclosure laws, including the
				regulations promulgated under the Health Insurance Portability and
				Accountability Act of 1996 and section 552a of title 5, United States Code,
				make available to the public claims and payment data of the Department of
				Health and Human Services related to title XVIII, including data on payments
				made to any provider of services or supplier under such title.
					(2)ImplementationNot
				later than December 31, 2012, the Secretary shall promulgate regulations to
				carry out this
				subsection.
					.
		7. Medicaid exclusion from participation
			 relating to certain ownership, control, and management
			 affiliationsSection 1902(a)
			 of the Social Security Act (42 U.S.C. 1396a(a)) is amended—
			(1)by striking and at the end
			 of paragraph (82);
			(2)by striking the period at the end of
			 paragraph (83) and inserting ; and; and
			(3)by inserting after paragraph (83) the
			 following new paragraph:
				
					(84)provide that the State agency described in
				paragraph (9) exclude, with respect to a period, any individual or entity from
				participation in the program under the State plan if such individual or entity
				owns, controls, or manages an entity that (or if such entity is owned,
				controlled, or managed by an individual or entity that)—
						(A)has unpaid overpayments (as defined by the
				Secretary) under this title during such period determined by the Secretary or
				the State agency to be delinquent;
						(B)is suspended or excluded from participation
				under or whose participation is terminated under this title during such period;
				or
						(C)is affiliated with an individual or entity
				that has been suspended or excluded from participation under this title or
				whose participation is terminated under this title during such
				period.
						.
			8.Payment for illegal unapproved
			 drugs
			(a)FindingsCongress finds that each year, the Medicaid
			 program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.)
			 pays millions of dollars in reimbursement for covered outpatient drugs that are
			 not approved by the Food and Drug Administration under a new drug application
			 under section 505(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355(b)) or an abbreviated new drug application under section 505(j) of such
			 Act, or that such drug is not subject to such section or section 512 due to the
			 application of section 201(p) of such Act (21 U.S.C. 321(p)).
			(b)Listing of drugs and devicesSection 510 of the Federal Food, Drug and
			 Cosmetic Act (21 U.S.C. 360) is amended—
				(1)in subsection (j)(1)(B)—
					(A)in clause (i), by inserting in the
			 case of a drug, the authority under this Act that does not require such drug to
			 be subject to section 505 and section 512, after labeling for
			 such drug or device,; and
					(B)in clause (ii), by inserting , in
			 the case of a drug, the authority under this Act that does not require such
			 drug to be subject to section 505 and section 512, after the
			 label and package insert for such drug or device; and
					(2)in subsection (f)—
					(A)by striking (f) The
			 Secretary and inserting the following:
						
							(f)Inspection by public of
				registration
								(1)In generalThe
				Secretary
								;
				and
					(B)by adding at the end the following new
			 paragraph:
						
							(2)List of drugs that are not approved under
				section 505 or 512Not later
				than January 1, 2012, the Secretary shall make available to the public on the
				Internet Web site of the Food and Drug Administration a list that includes, for
				each drug described in subsection (j)(1)(B)—
								(A)the drug;
								(B)the person who listed such drug; and
								(C)the authority under this Act that does not
				require such drug to be subject to section 505 and section 512, as provided by
				such person in such
				list.
								.
					(c)Payment for covered outpatient
			 drugsSection 1927 of the
			 Social Security Act (42 U.S.C. 1396r–8) is amended by inserting at the end the
			 following new subsection:
				
					(l)ConditionBeginning January 1, 2012, no State shall
				make any payment under this section for any covered outpatient drug unless such
				State first verifies with the Food and Drug Administration that such covered
				outpatient drug has been approved by the Food and Drug Administration under a
				new drug application under section 505(b) of the Federal Food, Drug, and
				Cosmetic Act (21 U.S.C. 355(b)) or an abbreviated new drug application under
				section 505(j) of such Act, or that such drug is not subject to such section or
				section 512 due to the application of section 201(p) of such Act (21 U.S.C.
				321(p)). The Secretary shall have the authority to proscribe regulations to
				create an information sharing protocol to allow States to verify that a covered
				outpatient drug has been approved by the Food and Drug
				Administration.
					.
			9.Requiring individuals or entities that
			 participate in or conduct activities under Federal health care programs to
			 comply with certain Congressional requests
			(a)In generalSection 1128J of the Social Security Act
			 (42 U.S.C. 1320a–7k), as amended by section 6, is amended by adding at the end
			 the following new subsection:
				
					(h)Compliance with certain requests by
				individuals and entities that participate in or conduct activities under
				Federal health care programs
						(1)In generalAny individual or entity that participates
				in or conducts activities under a Federal health care program (as defined in
				section 1128B(f)) shall, as a condition of such participation or such conduct,
				comply (at a time and in a manner specified by the Chairman or ranking member)
				with any request submitted by the Chairman or the ranking member of a relevant
				committee of Congress to the individual or entity for the following:
							(A)Documents.
							(B)Information.
							(C)Interviews.
							(2)Relevant committee of congress
				definedIn this subsection,
				the term relevant committee of Congress means the Committees on
				Ways and Means and Energy and Commerce of the House of Representatives and the
				Committee on Finance of the
				Senate.
						.
			(b)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is 2 years after the date of
			 enactment of this Act.
			
